DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent Claims 1, 15
Claim 1, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Hampel (US-20160119739) in view of Sharma (US-20200288535).
As to claim 1, 15: Hampel teaches an intermediate station comprising: a receiver configured to receive a first machine type communication (MTC) … transmission from a first MTC device and to receive a second MTC … transmission from a second MTC device (fig.11, 720-D; [0135, 156, 168]: relay device receives data from MTC devices); a transmitter configured to transmit a bulk … transmission to a base station, the bulk … transmission representing the first MTC … transmission and the second MTC … transmission (fig.11, 720-D; [0135, 156, 168]: relay device aggregates received data from MTC devices to forward to base station).
Hampel may not explicitly teach random Access Channel (RACH).  However, Sharma teaches random Access Channel (RACH) ([0064-67]).
Thus, it would have been obvious to one of ordinary skill in the art to implement random access channels, taught by Sharma, into relay nodes, taught by Hampel, in order to enable UE’s to establish communications with the base station. In addition it would have been obvious to combine Hampel and Sharma in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

	Dependent Claims
Claim 2, 3, 4, 5, 6, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampel (US-20160119739), Sharma (US-20200288535) in view of Li (US-20170149523).
As to claim 2, 16: Hampel teaches the intermediate station of claim 1, 15.
Hampel may not explicitly teach wherein the bulk RACH transmission has a sequence indicating the bulk RACH transmission has been transmitted by a RACH aggregator and represents a plurality of RACHs from multiple MTC devices.  However, Li teaches wherein the bulk RACH transmission has a sequence indicating the bulk RACH transmission has been transmitted by a RACH aggregator and represents a plurality of RACHs from multiple MTC devices (fig.6, [0055]: aggregated packet includes list of UE ids; wherein bulk RACH for MTC is already taught by Hampel and Sharma).
Thus, it would have been obvious to one of ordinary skill in the art to implement listing of users being aggregated, taught by Li, into the MTC aggregation, taught by Hampel, in order to enable the users data to be extracted and decoded from the aggregate data packet. In addition it would have been obvious to combine Li and Hampel in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 3, 17: Hampel teaches the intermediate station of claim 1, 15.
Hampel may not explicitly teach wherein the bulk RACH transmission indicates a number of MTC devices transmitting a RACH to the intermediate station.  However, Li teaches  wherein the bulk RACH transmission indicates a number of MTC devices transmitting a RACH to the intermediate station (fig.6, [0055]: aggregated packet includes list of UE ids; wherein bulk RACH for MTC is already taught by Hampel and Sharma).
Thus, it would have been obvious to one of ordinary skill in the art to implement listing of users being aggregated, taught by Li, into the MTC aggregation, taught by Hampel, in order to enable the users data to be extracted and decoded from the aggregate data packet. In addition it would have been obvious to combine Li and Hampel in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 4: Hampel teaches the intermediate station of claim 3.
Hampel may not explicitly teach wherein the intermediate station is configured to apply a Look-Up-Table (LUT) to select a sequence for the bulk RACH transmission from a plurality of sequences, each of the plurality associated with a number of MTC devices submitting a RACH.  However, Li teaches wherein the intermediate station is configured to apply a Look-Up-Table (LUT) to select a sequence for the bulk RACH transmission from a plurality of sequences, each of the plurality associated with a number of MTC devices submitting a RACH (fig.3, fig.4, fig.5, [0022, 47, 50]: stream allocation table indicating stream allocation index to indicate aggregation of the one or more users).
Thus, it would have been obvious to one of ordinary skill in the art to implement stream allocation tables, taught by Li, into the MTC aggregation, taught by Hampel, in order to indicate of streams and user devices aggregation for resource units ([0022, 47, 50]). In addition it would have been obvious to combine Li and Hampel in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 5, 18: Hampel teaches the intermediate station of claim 1, 15.
Hampel may not explicitly teach wherein the bulk RACH transmission indicates a first identity of the first MTC device and a second identity of the second MTC device.  However, Li teaches wherein the bulk RACH transmission indicates a first identity of the first MTC device and a second identity of the second MTC device (fig.6, [0055]: aggregated packet includes list of UE ids; wherein bulk RACH for MTC is already taught by Hampel and Sharma).
Thus, it would have been obvious to one of ordinary skill in the art to implement listing of users being aggregated, taught by Li, into the MTC aggregation, taught by Hampel, in order to enable the users data to be extracted and decoded from the aggregate data packet. In addition it would have been obvious to combine Li and Hampel in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 6: Hampel teaches the intermediate station of claim 5.
Hampel may not explicitly teach wherein a sequence of the bulk RACH transmission indicates the first identity and the second identity.  However, Li teaches wherein a sequence of the bulk RACH transmission indicates the first identity and the second identity (fig.6, [0055]: aggregated packet includes list of UE ids; wherein bulk RACH for MTC is already taught by Hampel and Sharma).
Thus, it would have been obvious to one of ordinary skill in the art to implement listing of users being aggregated, taught by Li, into the MTC aggregation, taught by Hampel, in order to enable the users data to be extracted and decoded from the aggregate data packet. In addition it would have been obvious to combine Li and Hampel in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 7, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampel (US-20160119739) in view of Sharma (US-20200288535).
As to claim 7: Hampel teaches the intermediate station of claim 1, wherein the intermediate station receives RACH transmissions only from MTC devices within a local geographical area smaller than a base station service area of the base station and within the base station service area ([0011, 13, 283]: low powered D2D UE).

As to claim 8: Hampel teaches the intermediate station of claim 1, wherein, the first MTC RACH transmission has a first sequence, the second MTC RACH transmission has a second sequence (fig.11, 720-D; [0135, 156, 168]: relay device receives data from MTC devices), and the bulk RACH transmission has a third sequence representing the first sequence and the second sequence (fig.11, 720-D; [0135, 156, 168]: relay device aggregates received data from MTC devices to forward to base station; wherein “sequence” is undefined and may just refer to the data packets or stream itself).

As to claim 12: Hampel teaches the intermediate station of claim 1, wherein the receiver and the transmitter operate in accordance with at least one revision of The Third Generation Partnership Project (3GPP) Long Term Evolution (LTE) communication specification ([0166, 170]: LTE).

Claim 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampel (US-20160119739), Sharma (US-20200288535) in view Zhang (US-20180132273).
As to claim 9: Hampel teaches the intermediate station of claim 1, wherein the intermediate station is configured to: receive MTC RACH transmissions from MTC devices through a MTC RACH channel having a first carrier frequency and … ([0008, 25]: frequency of MTC); and transmit the bulk RACH transmissions to the base station through a bulk RACH channel having a second carrier frequency … ([0008, 25]: frequency of WAN).
Hampel may not explicitly teach a first channel repeating1 transmission time … and a second channel repeating transmission time.  However, Zhang teaches a first channel repeating2 transmission time … and a second channel repeating transmission time (fig.2: PRACH repetition in the uplink; fig.3, fig.4, fig.8, [0038]: multiple repetition transmission periods for multiple MTC UE’s).
Thus, it would have been obvious to one of ordinary skill in the art to implement repetition transmission periods, taught by Zhang, into MTC aggregation, taught by Hampel, in order to gain access to communication with the base station. In addition it would have been obvious to combine Zhang and Hampel in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 10: Hampel teaches the intermediate station of claim 7, 
Hampel may not explicitly teach wherein the first channel repeating transmission time has a first channel time period and the second channel repeating transmission time has a second channel time period different from the first channel time period.  However, Zhang teaches wherein the first channel repeating transmission time has a first channel time period and the second channel repeating transmission time has a second channel time period different from the first channel time period (fig.2: PRACH repetition in the uplink; fig.3, fig.4, fig.8, [0038]: multiple repetition transmission periods for multiple MTC UE’s).
Thus, it would have been obvious to one of ordinary skill in the art to implement repetition transmission periods, taught by Zhang, into MTC aggregation, taught by Hampel, in order to gain access to communication with the base station. In addition it would have been obvious to combine Zhang and Hampel in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampel (US-20160119739), Sharma (US-20200288535) in view Cai (US-20180183938).
As to claim 11: Hampel teaches the intermediate station of claim 8.
Hampel may not explicitly teach wherein at least one of the first channel time period and the second channel time period is dynamically adjusted.  However, Cai teaches wherein at least one of the first channel time period and the second channel time period is dynamically adjusted ([0050]: dynamically manage time and frequency) (see also US-20140169283, [0056]: dynamic assignment for PRACH).
Thus, it would have been obvious to one of ordinary skill in the art to implement dynamic management of resources, taught by Cai, into MTC aggregation, taught by Hampel, in order to adjust resource allocations as needed. In addition it would have been obvious to combine Cai and Hampel in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

	Independent Claim 13
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Hampel (US-20160119739) in view of Sharma (US-20200288535), Nobusawa (US-20150237651).
As to claim 13: Hampel teaches a wireless communication system comprising: a first intermediate station comprising: a first receiver configured to receive a first machine type communication (MTC) … transmission from a first MTC device and to receive a second MTC RACH transmission from a second MTC device , the first MTC device and the second MTC device within a first intermediate station geographical service area (fig.11, 720-D; [0135, 156, 168]: relay device receives data from MTC devices); and a first transmitter configured to transmit a bulk RACH transmission to a base station, the bulk RACH transmission representing the first MTC RACH transmission and the second MTC RACH transmission (fig.11, 720-D; [0135, 156, 168]: relay device aggregates received data from MTC devices to forward to base station); and a second intermediate station comprising: a second receiver configured to receive a third MTC RACH transmission from a third MTC device and to receive a fourth MTC RACH transmission from a fourth MTC device, the third MTC device and the fourth MTC device within a second intermediate station geographical service area (fig.11, 720-D; [0135, 156, 168]: relay device receives data from MTC devices);  and a second transmitter configured to transmit a second bulk RACH transmission to the base station, the bulk RACH transmission representing the third MTC RACH transmission and the fourth MTC RACH transmission (fig.11, 720-D; [0135, 156, 168]: relay device aggregates received data from MTC devices to forward to base station), 
Hampel may not explicitly teach the same communication resources assigned for MTC RACH transmission within the first intermediate station geographical service area and the second intermediate station geographical service area.  However, Nobusawa teaches the same communication resources assigned for MTC RACH transmission within the first intermediate station geographical service area and the second intermediate station geographical service area ([0215]: plurality of relay devices sharing radio resources).
Thus, it would have been obvious to one of ordinary skill in the art to implement plurality of relay devices sharing radio resources, taught by Nobusawa, into MTC aggregation and relay, taught by Hampel, in order to make efficient use of limited radio resources through re-use and sharing. In addition it would have been obvious to combine Hampel and Nobusawa in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Hampel may not explicitly teach RACH.  However, Sharma teaches RACH ([0064-67]).
Thus, it would have been obvious to one of ordinary skill in the art to implement random access channels, taught by Sharma, into relay nodes, taught by Hampel, in order to enable UE’s to establish communications with the base station. In addition it would have been obvious to combine Hampel and Sharma in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Hampel (US-20160119739), Sharma (US-20200288535), Nobusawa (US-20150237651) in view of Speight (US-20130064116). 
As to claim 14: Hample teaches the system of claim 13.
Hampel may not explicitly teach wherein at least one preamble assigned for MTC RACH transmission in the first intermediate station geographical service area is assigned for MTC RACH transmission in the second intermediate station geographical service area.  However, Speight teaches wherein at least one preamble assigned for MTC RACH transmission in the first intermediate station geographical service area is assigned for MTC RACH transmission in the second intermediate station geographical service area ([0125]: MTC-RNs see the same PRACH preamble transmitted).
Thus, it would have been obvious to one of ordinary skill in the art to implement implementing the same preamble, taught by Speight, into MTC aggregation and relay, taught by Hampel, in order to enable relay devices to communicate power control info to the base station. In addition it would have been obvious to combine Hampel and Speight in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/           Primary Examiner, Art Unit 2466                                                                                                                                                                                             


    
        
            
        
            
    

    
        1 Unable to determine as to what is meant by “repeating.”
        2 Unable to determine as to what is meant by “repeating.”